                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION at COLUMBUS

    WARREN EASTERLING,                     )
                                           )
         Plaintiff,                        )         Civil No. 2: 19-469-JMH
                                           )
    V.                                     )
                                           )
    CHIEF JUDGE WALTER RICE, et            )           MEMORANDUM OPINION
    al.,                                   )                AND ORDER
                                           )
         Defendants.                       )

                          ****      ****       ****     ****

         On March 12, 2019, the Court entered a Memorandum Opinion and

Order directing plaintiff Warren Easterling to address apparent

defects in service of process upon the defendants and to establish

legally      sufficent    grounds    why       his    complaint   should   not   be

dismissed. [R. 20] Easterling has now filed his Response to that

Order [R. 21] along with Proof of Service forms for each of the 15

defendants in this case. [R. 22]

         With respect to service of process, Easterling originally

filed only certified mail receipts into the record [R. 10, 11, 12,

13, 15, 16, 17], but Federal Rule of Civil Procedure 4(l)(1)

requires that proof of service be established by a server’s

affidavit of the kind that was given to the plaintiff at the outset

of the case [R. 3]. Easterling has now filed the provided Proof of




                                           1
 
Service forms indicating that he served the defendants by either

certified or regular mail. [R. 22]

     But as the Court advised Easterling in its last Order, a party

to the case cannot serve process himself. Fed. R. Civ. P. 4(c)(2)

(“Any person who is at least 18 years old and not a party may serve

a summons and complaint.”) (emphasis added); Constien v. United

States, 628 F. 3d 1207, 1213-15 (10th Cir. 2010) (“Even when

service is effected by use of the mail, only a nonparty can place

the summons and complaint in the mail.”). Further, many of the

defendants are officers or employees of the United States, but

Easterling     failed     to     comply       with    the    additional    service

requirements set forth in Rule 4(i)(1)(A)(i),(ii); 4(i)(1)(B);

4(i)(3).     Easterling    has     therefore         not    properly   served   the

defendants with process.

     When he filed his complaint in this case Easterling also filed

a motion requesting injunctive relief. [R. 5] But his failure to

properly serve the defendants with process requires that motion to

be denied. Because none of the defendants had been properly served

with process, the Court lacks personal jurisdiction over them and

cannot grant the injunctive relief he seeks. Cf. R.M.S. Titanic,

Inc. v. Haver, 171 F. 3d 943, 958 (4th Cir. 1999) (preliminary

injunction issued against defendant company was unenforceable

because district court did not obtain personal jurisdiction over


                                          2
company through valid service of process); Schuh v. Michigan Dep’t

of Corrections, No. 1:09cv982, 2010 WL 3648876, at *2 (W.D. Mich.

July 26, 2010) (“When a preliminary injunction is sought under

Rule    65(a),      service   of     the    summons    and      the    complaint     is

required.”); Carty v. R.I. Dept. of Corrections, 198 F.R.D. 18, 20

(D.R.I. 2000) (same).

       Even   if    Easterling     had     properly    served    the      summons    and

complaint, his motion would still have to be denied because he

does not actually seek injunctive relief. Instead, he asks the

Court to alter or vacate orders entered in other civil cases he

previously filed in this Court, or to “remove” judges from the

cases to which they have been assigned because he disagrees with

the    orders      they   entered.    At    bottom,    Easterling         attempts   to

collaterally attack orders and judgments entered in other civil

cases he filed in this Court. Easterling has been advised in

earlier cases he filed in this Court that this is not permissible;

instead,      he   must   file   a   notice     of    appeal    or    a    motion    for

reconsideration in the same civil case in which he seeks relief.

Easterling’s motion seeking injunctive relief will therefore also

be denied because he has failed to demonstrate any likelihood of

success on the merits. Gonzales v. National Bd. of Med. Examiners,

225 F.3d 620, 625 (6th Cir. 2000).




                                            3
       With    respect    to   the    claims       asserted   in    the    complaint,

Easterling’s Response to the Court’s Order consists primarily of

various objections to the Court’s requirement that he respond to

it at all. He appears to contend that: (1) the defendants must be

allowed 21 days to respond to his claims; (2) there is no “case or

controversy”      until    the      defendants       respond;      (3)    sua   sponte

dismissal of his claims would indicate the undersigned’s bias or

participation in a conspiracy against him; and (4) the Court may

not declare him to be a vexatious litigator. His only response

apparently      directed       to    the    substantive       legal      deficiencies

previously     identified      by    the    Court    is   Easterling’s      continued

assertion that 28 U.S.C. § 1331 permits him to challenge allegedly-

fraudulent judgments entered in earlier cases simply by filing a

new complaint. [R. 21]

       None of Easterling’s contentions have merit. As previously

indicated, the Court is authorized to alter or extend the time for

any defendant to file a response to the complaint. Federal Rule of

Civil Procedure Rule 6(b)(1)(A). And when the Court sua sponte

questions whether the plaintiff’s complaint states viable claims

for relief, the defendants need not be directed to respond. Neitzke

v. Williams, 490 U.S. 319, 324 (1989); Morrison v. Tomano, 755

F.2d    515,    516-17     (6th      Cir.       1985).    Easterling’s     “case    or

controversy” argument is wholly misplaced; whether a party to a


                                            4
case has filed a response to a particular claim or issue has no

bearing upon whether an actual controversy exists between the

parties regarding the lawfulness of a party’s conduct in the first

instance. See Allen v. Wright, 468 U.S. 737, 751 (1984) (the “core

component” of the case or controversy requirement is that the

plaintiff “must allege personal injury fairly traceable to the

defendant’s allegedly unlawful conduct and likely to be redressed

by the requested relief). And if Easterling were correct that no

case or controversy exists, the Court would be obligated to dismiss

the entire case for lack of jurisdiction under Rule 12(b)(1) of

the Federal Rules of Civil Procedure. Lyshe v. Levy, 854 F.3d 855,

857 (6th Cir. 2017). His other objections fare no better. See

United States v. Campbell, 59 F. App’x 50, 52 (6th Cir. 2003)

(holding that prior adverse rulings by a judge “will almost never

serve as a valid basis for recusal and are most often simply

grounds for appeal.”) (citing Liteky v. United States, 510 U.S.

540, 555 (1994)); Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)

(holding that district court has inherent authority to sanction

parties whose actions are vexatious, frivolous, or undertaken in

bad faith).

     Having reviewed Easterling’s Response, the Court concludes

that he has not set forth grounds to sustain any of the claims

asserted in his complaint, and it must therefore be dismissed.


                                5
     First, Easterling’s claims against United States District

Judges Walter H. Rice, Thomas M. Rose, Edmund A Sargus, Jr.,

Timothy S. Black, and Algenon L. Marbley, as well as United States

Magistrate Judges Michael J. Newman and Sharon L. Ovington are

based solely upon their rulings or orders entered in cases over

which they presided. It is well established that “a judicial

officer, in exercising the authority vested in him, [should] be

free to act upon his own convictions, without apprehension of

personal consequences to himself.” Stump v. Sparkman, 435 U.S.

349, 355 (1978) (quoting Bradley v. Fisher, 80 U.S. (13 Wall.)

335, 350 (1872)). Accordingly, a judge is entitled to absolute

immunity against a claim based upon an action taken by a judge in

his or her judicial capacity, unless that action is taken in the

absence of any jurisdiction. Bush v. Rauch, 38 F.3d 842, 847 (6th

Cir. 1994). All of the acts complained were taken in the course of

proceedings   over   which   the   judge   presided,   and   the   immunity

applies to bar the claims asserted. Mireles v. Waco, 502 U.S. 9

(1991); Forrester v. White, 484 U.S. 219, 225 (1988) (judicial

immunity “insulat[es] judges from vexatious actions prosecuted by

disgruntled litigants.”).

     Second, Easterling invokes 42 U.S.C. § 1985 as the basis for

his claims, but his allegations are insufficient to properly invoke

that provision against any of the defendants. A claim that persons


                                     6
conspired to deprive the plaintiff of civil rights under 42 U.S.C.

§ 1985 must be plead with particularity, requiring the plaintif to

allege specific acts showing that the defendants acted in concert

and coordination with one another. Further, the plaintiff must

allege facts which indicate that the defendants’ actions were

prompted by a “class-based, invidiously discriminatory animus.”

Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); Webb v. United

States, 789 F. 3d 647, 670 (6th Cir. 2015). Easterling makes no

such allegations in his complaint with respect to any of the

defendants, and his complaint therefore fails to state a claim

under Section 1985.

     Third, a civil rights claim based upon events occurring in

Ohio must be asserted within two years. Ohio Rev. Code § 2305.10.

Accordingly, Easterling’s claims are barred by the applicable

statute of limitations with respect to his allegations against

Judge Rice for conduct occurring in 2014 [R. 1 at Page ID #7];

Judge Marbley for conduct occuring in 2016 [R. 1 at Page ID #17-

18]; Asst. U.S. Attorney William B. King, II. for conduct occurring

in 2015 [R. 1 at Page ID #17-18]; Magistrate Judge Ovington for

conduct occurring in 2015 [R. 1 at Page ID #19-20]; and attorney

Brian Spiess for conduct occurring in 2014 [R. 1 at Page ID #19-

20]. Zappone v. United States, 870 F. 3d 551, 559 (6th Cir. 2017)

(citing Browning v. Pendleton, 869 F.2d 989 (6th Cir. 1989)).


                                7
     Fourth, a complaint must set forth claims in a clear and

concise   manner,    and    must   contain   sufficient    factual    matter,

accepted as true, to “state a claim to relief that is plausible on

its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill v.

Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Easterling identifies

Linda L. Woeber as a defendant, but makes no allegations at all

against her in the complaint. The plaintiff also names President

Donald J. Trump as a defendant, but includes only an unexplained

reference to his responsibility “in regards to the Department of

Justice to enforce the law ...” At this stage, “[w]hile the

allegations   of    the    complaint   are   construed    favorably   to   the

plaintiff, the court will not read causes of action into the

complaint which are not alleged.” Superior Kitchen Designs, Inc.

v. Valspar Indus. (U.S.A.), Inc., 263 F. Supp. 2d 140, 148 (D.

Mass. 2003). The plaintiff having failed to identify colorable

claims against either of these defendants, the claims against them

will be dismissed.

     Because the plaintiff’s complaint fails to set forth a viable

claim against any of the defendants, the Court will dismiss this

action, with prejudice.

     The Court adds a final cautionary note. As stated in the

Court’s prior Memorandum Opinion, Easterling has filed more than

two dozen civil actions in this Court, all of which have been


                                       8
dismissed and many of which were legally frivolous and potentially

filed for abusive purposes. Four years ago, this Court imposed a

limited sanction against Easterling by barring him from proceeding

in   forma    pauperis   in    this   Court    without     prior    permission.

Easterling v. Crawford, No. 3:13-CV-430-WHR (S.D. Ohio 2013).

Regrettably, that sanction has failed to fully deter Easterling’s

abusive litigation conduct: since that date, he has filed nine

more civil cases, nearly all of which have been dismissed for

failure to state a claim and/or as repetitive of prior failed

litigation.

      Easterling is advised that the Court possesses the authority

to   impose   additional      restrictions    upon   any   person    who   files

frivolous litigation or otherwise abuses the judicial process. The

Supreme Court long ago established that “Courts of justice are

universally acknowledged to be vested, by their very creation,

with power to impose silence, respect, and decorum, in their

presence, and submission to their lawful mandates.” Anderson v.

Dunn, 6 Wheat. 204, 227, 5 L.Ed. 242 (1821). Accordingly, a

district court has inherent authority to sanction parties whose

actions are vexatious, frivolous, or undertaken in bad faith.

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). This authority is

“governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the


                                       9
orderly and expeditious disposition of cases.” Link v. Wabash R.

Co., 370 U.S. 626, 630-31 (1962).

     In addition to this inherent authority, “[a] district court

has the power under the All Writs Act, 28 U.S.C. § 1651, to enjoin

a party from filing suits attempting to reopen or relitigate closed

cases. This power extends to enjoining further filings in support

of frivolous and vexatious claims.” Spencer v. Slone, 1986 WL

16350, at *3 (6th Cir. 1986) (upholding Eastern District of

Kentucky   district       court’s    pre-filing        injunction   against    new

federal actions by plaintiff arising out of his state court

prosecution   for    passing       bad   checks).      Federal   Rule   of    Civil

Procedure 11(c)(3) is a separate grant of authority which permits

the Court to require a party to demonstrate that their conduct

does not warrant sanctions for violation of Rule 11(b). Cf. Neuman

v. United States, No. 07-CV-362-MJR, 2009 WL 1514566, at*2-3 (S.D.

Ill. June 1, 2009) (imposing $1,000 in sanctions pursuant to Rule

11   for   prisoner’s      repeated      post-judgment      filings     asserting

presiding judge was biased and unqualified, and cautioning of

possible criminal contempt sanctions, including incarceration,

should personal attacks continue).

     Certainly,     the    Court    must      afford   additional   latitude    to

parties untrained in the law, Haines v. Kerner, 404 U.S. 519, 596

(1972), as their misguided actions may be the consequence of


                                         10
inexperience or lack of specialized knowledge rather than borne of

a desire to harass or delay. But this forgiving approach to

compliance with procedural rules has never “[been] interpreted so

as to excuse mistakes by those who proceed without counsel,” McNeil

v. United States, 508 U.S. 106, 113 (1993), and the courts have

never allowed “the right of self-representation [to be used as] a

license    to    abuse   the    dignity    of    the   courtroom.”   Faretta   v.

California, 422 U.S. 806, 835 n.46 (1975). Even a court’s “special

solicitude” towards pro se litigants “does not extend to the

willful, obstinate refusal to play by the basic rules of the system

upon whose very power the plaintiff is calling to vindicate his

rights.” Pandozy v. Segan, 518 F. Supp. 2d 550, 558 (S.D.N.Y. 2007)

(imposing pre-filing restrictions against a litigant “unwilling[]

to accept unfavorable rulings on her claims. Each time her claims

are dismissed, she repackages them with new labels, against new

defendants, and in new courts, as part of an ‘ever-broadening

conspiracy theory.’”)

        Any person proceeding pro se who repeatedly files frivolous

lawsuits or motions abuses the right to represent himself without

counsel and the privilege of proceeding without payment of the

filing fee, and imposes a heavy burden upon the resources of the

court     at    the   expense    of   other      litigants   with    potentially

meritorious      claims.   The    Court    may   therefore   impose    sanctions


                                          11
necessary and appropriate to deter such conduct. Chambers, 501

U.S. at 45-46. The Court may deny the plaintiff pauper status,

Reneer v. Sewell, 975 F.2d 258, 260-61 (6th Cir. 1992), or for

more quarrelsome conduct, may require him to pay another party’s

attorneys fees, First Bank of Marietta v. Hartford Underwriters

Ins. Co., 307 F.3d 501, 511-12 (6th Cir. 2002). For the most

obstinate litigant, the court may require prior permission from

the Court before any new lawsuit or motion may be filed. Filipas

v. Lemons, 835 F. 2d 1145, 1146 (6th Cir. 1987); Maxberry v.

S.E.C., 879 F. 3d 222, 224 (6th Cir. 1989).

     Easterling has repeatedly filed meritless and duplicative

lawsuits   and   post-judgment   motions,   conduct   that   serves   no

legitimate purpose and places a tremendous burden on this Court’s

limited resources while depriving other litigants with plausible

claims of the speedy resolution of their cases. This conduct

evidences his bad faith and constitutes an abuse of the judicial

process. While the Court will not, at this time, impose either

monetary sanctions or require Easterling to obtain the Court’s

permission before filing any new civil case (or a new motion in

any existing case), the Court retains the authority to do so even

after closing this case should his conduct warrant such sanctions.

The plaintiff is so advised.

     Accordingly, it is ORDERED as follows:


                                  12
     1.   Easterling’s   complaint   [R.   1]   is   DISMISSED   WITH

PREJUDICE.

     2.   Easterling’s motion seeking injunctive relief [R. 5] is

DENIED.

     3.   Defendant Ann Yackshaw’s motion to dismiss [R. 18] is

DENIED AS MOOT.

     4.   This matter is STRICKEN from the docket.

     This 25th day of March, 2019.

                                           Sitting by Designation




                                13
